 158DECISIONSOF NATIONALLABOR RELATIONS BOARDTiidee Products,Inc. and International Union of Elec-trical,Radio and Machine Workers,AFL-CIO.Cases 9-CA-4618, 9-CA-4639-2, and 9-CA-47 10April 6, 1972SUPPLEMENTAL DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNING,JENKINS,AND KENNEDYOn June 24, 1969, the Board issued its Decisionand Order in this case 1 finding that Respondent hadengaged in various unfair labor practices, includingthe violation of Section 8(a)(5) by the unilateral pro-mulgation and implementation of work rules and theunilateral institution of a new hiring procedure. TheBoard ordered Respondent to bargain with the Unionbut found no merit in the Charging Party's request foradditional extraordinary remedies. Thereafter, on De-cember 23, 1970, the Court of Appeals for the Districtof Columbia enforced the Board's Order 2 against theRespondent. The court, however, remanded the caseto the Board for consideration of the Charging Party'srequest for additional relief in light of the court's deci-sion in a prior proceeding againstTlidee Products,'hereafter referred to asTiidee I.Having accepted theremand of these cases, the Board issued a notice to theparties, requesting statements of position. Thereafterthe Charging Party and Respondent each filed a state-ment.In its decision remandingTiidee I,the court stated:The Company's refusal to bargain was a clearand flagrant violation of the law. Its objections tothe election were patently frivolous, and violatedthe express terms of the Agreement for ConsentElection . . . 4Upon our consideration of that matter on remand, westated:We agree with the court, however, that friv-olous litigation such as this is clearly unwarrant-ed and should be kept from the Nation's alreadycrowded court dockets, as well as our own. Whilewe do not seek to foreclose access to the Boardand courts for meritorious cases, we likewise donot want to encourage frivolous proceedings.'Although the court's decision remandingTiidee IIcontains no language specifically finding this litiga-tion frivolous, the court nevertheless directed that thei 176 NLRB 968.2 International Brotherhoodof Electrical,Radio andMachineWorkers,AFL-CIO v. N.L.R.B.,440 F.2d 298 (C.A.D.C.).3 International Unionof Electrical,Radioand MachineWorkers, AFL-CIOv.N.L.R.B.,426 F.2d 1243 (C.A.D.C.),enfg.in part and remanding in part174 NLRB705, cert. denied 400 U.S. 950(1970).° 426 F.2d at 1248.STiidee Products,Inc.,194 NLRB No. 198.Charging Party's request for additional relief be con-sidered "in light of [the court's] April 3 decision inTiidee I."In the instantcase,Respondent violated Section8(a)(1), (3), and (4) of the Act by conduct which, asdid its like conduct inTlidee I,clearly manifested itshostility toward the concept of collective bargainingand animus toward employees who it believed es-poused unionization. Additionally while pursuing inTiidee Iits frivolous objections to recognizing andbargaining with the Union, Respondent violated Sec-tion 8(a)(5) and (1) of the Act in the instant case byignoring its employees' statutory representative andunilaterally effecting changes in the employment rela-tionship. In such circumstances, Respondent's refusalto bargain with the Union over mandatory subjects ofcollective bargaining in the instant case cannot beviewed in isolation. Rather, it must be examined in thetotal context of Respondent's entire course of unfairlabor practices. So considered, the conclusionis ines-capable that the later conduct was a continuation ofthe conduct begun inTiidee Iand was similarly infurtherance of Respondent's ultimate objective; i.e.,to deny to its employees the exercise of those rightsguaranteed to them by Section 7 of the Act. It is in thislight that we must determine whether or not the reme-dy herein should be revised.In the instant proceeding, as inTiidee I,the Unionrequests a make-whole remedy and reimbursement, aswell as other relief, or remand to a Trial Examiner.Respondent opposes any such action. We have care-fullyconsidered theUnion'scontentionsandRespondent's argument in opposition thereto. In viewof our finding inTlidee Ithat frivolousissues wereraised and litigated to postpone or avoid a lawfulobligation to bargain,6 and as Respondent's conductin the instantcase is soinextricably intertwined withRespondent's refusal on frivolous grounds to bargainwith the Union as to require the conclusion that it waspart of the same pattern of patently frivolous litiga-tion for the same unlawful object, we are persuadedthat additionalremediesshould be granted here toundo some of the effects of the Respondent's unlaw-ful conduct.1.Previously in this case, as in any ordinary unfairlabor practicecase,we ordered that the notice accom-panying the Board's Order be posted for 60 days atRespondent's place of business. We are now of theview that further action is appropriate. Accordingly,to assure that the employees involved have the oppor-tunity to read the notice in privacy; that Respondent'snew employees, not familiar with the history of thisproceeding, understand the reasons for the delay incollective-bargainingnegotiations;and that unit em-6 Ibid.196 NLRB No. 27 TIIDEE PRODUCTS, INC.159ployees understand their Section 7 right to select acollective-bargainingrepresentative is protected un-der this Act, we shall require that a copy of the postednotice be mailed to the home of each unit employee. -2.For the reasons set forth in our SupplementalDecisioninTiidee Iwe find on the facts of this casethat, in view of the totality of circumstances, it wouldbe just and proper to order Respondent to reimbursethe Board and the Charging Party for their expensesincurred in the investigation, preparation, and con-duct of this second case,' including the following costsand expenses incurred in both the Board and courtproceedings: reasonable counsel fees,salaries,witnessfees, transcript and record costs, printing costs, travelexpensesandper diem,and other reasonable expenses.As such costs and expenses were in effect imposedupon the Charging Party and the Government byRespondent's frivolously based refusal to accord itsemployees the fruits of their exercise of rights guaran-teed by Section 7 of the Act, our reimbursement orderremediescertain direct effects of Respondent's unfairlabor practices. Moreover, the order will tend to detersimilar futureinfringementsof employees' exercise ofSection 7 rights by Respondent and other persons.Accordingly, we are satisfied that our reimbursementorder effectuates the policies of the Act and is in thepublic interest.'3. In the Supplemental Decision inTiidee I,werejected the Union's request for recovery of lost initia-tion fees,dues and other similar costs, and for back-pay to employees. For the samereasons,we deny thatrequest in the instantcase. In addition, as we directedin that Supplemental Decision that employee lists befurnished and that the Union be allowed access to theRespondent's bulletin board, there is no need to in-clude such an order herein.Inasmuch as we have concluded that it would besteffectuate the policies of the Act to require Respon-dent to take certain action in addition to that previ-ously ordered, we issue the following:ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent, Tii-dee Products, Inc., Dayton, Ohio, its officers, agents,successors, and assigns, shall, in addition to all affirm-ative action previously ordered by the Board, take thefollowing action:(a)Mail a signed copy of the attached notice mark-ed "Appendix" to each of its employees immediatelyupon receipt thereof from the Regional Director forRegion 9.(b) Pay to the Board and to the Union the costs andexpenses incurred by them in the investigation, prep-aration, and presentation of this case before the Na-tional Labor Relations Board and the courts, suchcosts to be determined at the compliance stage of thisproceeding.CHAIRMAN MILLER,dissenting in part:As the majority opinion points out, our decision inTiidee Ito award costs and attorneys' fees was basedon the court's finding that the litigation there hadbeen frivolously engaged in by Respondent.In reviewing the record in the instant case, I amunable to find that the defense here was asserted friv-olously. The majority opinion here seems to me toevade this issue and to rely on the extent ofRespondent's unfair labor practices (which, howeverreprehensible, are not more extensive than those com-mitted by both unions and employers in a consider-able percentage of the 800 or so cases we review eachyear) and on the degree of Respondent's union ani-mus and hostility. But the degree of Respondent'shostility has little or nothing to do with the frivolityof its defenses to the allegations of the complaint inthis proceeding.For these reasons I dissent from that portion of thisDecision which awards costs and attorneys' fees.7The reimbursement order inTudeeI was predicated on the frivolousnature of the 8(a)(5) violation Similarly in the instant case the 8(a)(5) viola-tion warrants this remedy, but as we are unable to allocate the particularcosts of litigating the refusal to bargain as distinguished from the other unfairlabor practices we shall direct payment of all costs.8Member Kennedy concurs in the majority's decision to orderRespon-dent to reimburse the Board and the Charging Party for their litigation costsand expenses As inTudee I,Respondent has refused to recognize the validityof the underlying representation election and the Board's certification ofrepresentative issued to the Union Instead,ithas chosen to rest its refusalto deal with the Union upon certain objections to the election which the courtof appeals found to be frivolous inTudee IIt follows, therefore, in MemberKennedy's view, that in remanding this case to the Board"in light of" itsdecision inTudee I,the court of appeals was in essence finding that theinstant case constituted frivolous litigationHaving accepted the remand inthis case,he feels boundby the "lawof the case" to order Respondent toreimburse the Board and the Charging Party for their costs and expenses inthis frivolous litigation 160DECISIONSOF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentAfter a trial at which all parties hadthe opportunityto present their evidence,the National Labor Rela-tions Board found that certain conduct by us violatedthe law.The Board therefore has ordered us to postand mail a copy of this notice to each employee toinform our employees of their rights.The NationalLaborRelations Act gives all em-ployees the following rights:To organize themselves,to form,join, orhelp unions,to bargain as a group througha representative of their own choosing, to acttogether for collective bargaining or othermutual aid or protection, or to refuse to doany and all of these things.We assure all our employees that:WE WILL NOT do anything which interferes withthese rights.WE WILL NOTunlawfully interrogate employeesconcerning their union activites.WE WILL NOT discharge,lay off, force termina-tion of,or otherwise discriminate against em-ployees in order to discourage membership in orsupport of International Union of Electrical, Ra-dio and Machine Workers,AFL-CIO, or anyother labor organization.WE WILL NOT promulgate,maintain,or enforceno-solicitation rules prohibiting solicitation onbehalf of the Union during nonworking time onour property.WE WILL NOTpromulgate,maintain, or enforceno-distribution rules prohibiting the distributionof material on behalf of the Union during non-working time in nonwork areas of our property.WE WILL NOTchange working conditions of ouremployees by posting work rules and regulationsand imposing penalties for infractions thereofwithout consulting with the Union,nor will wepost such rules and regulations in order to retal-iate against our employees for their union sup-port.WE WILL NOT in any other manner interferewith,restrain,or coerce our employees in theexercise of their rights under the Act.WE WILLmake whole John Haywood, DavidLeffler,PaulineMesser,Claudine Tackett, andPhyllisWilson for any loss of earnings they mayhave suffered by reason of their discriminatorydischarges and offer them reinstatement to theirformer positions or, if those positions no longerexist,to substantially equivalent positions, with-out prejudice to their seniority of other rights andprivileges previouslyenjoyed.WE WILLrescind and delete from the personnelfiles of employees William Wells and ClaudineTackett thewarning notices heretofore given tothem for alleged infractions of the posted workrules.WE WILL rescind and withdraw the posted workrules and regulations.WE WILL,upon request, bargain collectivelywith the above Union as the duly certified collec-tive-bargaining representative in the unit foundappropriate for bargaining purposes with respectto the terms and conditions of employment and,if an understanding is reached,we will embodysuch terms in a signed agreement.WE WILL mail a signed copy of this notice to allour employees.WE WILL reimburse the Union and the Na-tionalLaborRelations Board'sGeneral Counselfor their costs and expenses in connection withthis proceeding.DatedByTIIDEE PRODUCTS, INC.(Employer)(Representative)(Title)We will notify immediately the above-named indi-viduals,ifpresently serving in the Armed Forces ofthe United States,of the right to full reinstatement,upon application after discharge from the ArmedForces,in accordance with the Selective Service Actand the Universal Military Training and Service Act.This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced,or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard'sOffice, Federal Office Building,Room 2407,550 Main Street,Cincinnati,Ohio 45202,Telephone513-684-3686.